
	
		II
		Calendar No. 424
		110th CONGRESS
		1st Session
		S. 2179
		IN THE SENATE OF THE UNITED STATES
		
			October 17, 2007
			Mr. Bingaman introduced
			 the following bill; which was read the first time
		
		
			October 18, 2007
			Read the second time and placed on the
			 calendar
		
		A BILL
		To authorize certain programs and activities in the
		  Forest Service, the Department of the Interior, and the Department of Energy,
		  and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the National Forests, Parks, Public
			 Land, and Reclamation Projects Authorization Act of
			 2007.
			(b)Table of
			 contentsThe table of
			 contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Forest Service authorizations
					Sec. 101. Wild Sky Wilderness.
					Sec. 102. Designation of national recreational trail,
				Willamette National Forest, Oregon, in honor of Jim Weaver, a former Member of
				the House of Representatives.
					TITLE II—Bureau of Land Management authorizations
					Sec. 201. Piedras Blancas Historic Light Station.
					TITLE III—National Park Service authorizations
					Subtitle A—Cooperative agreements
					Sec. 301. Cooperative agreements for national park natural
				resource protection.
					Subtitle B—Carl Sandburg Home National Historic
				Site
					Sec. 311. Carl Sandburg Home National Historic Site boundary
				adjustment.
					Subtitle C—Studies
					Sec. 321. National Park System special resource study, Newtonia
				Civil War Battlefields, Missouri.
					Sec. 322. National Park Service study regarding the Soldiers'
				Memorial Military Museum.
					Sec. 323. Columbia-Pacific National Heritage Area
				study.
					Subtitle D—Memorials, Commissions, and Museums
					Sec. 331. Commemorative work to honor Brigadier General Francis
				Marion and his family.
					Sec. 332. Extension of authority for establishing disabled
				veterans memorial.
					Sec. 333. Commission to Study the Potential Creation of a
				National Museum of the American Latino.
					Sec. 334. Hudson-Fulton-Champlain Quadricentennial
				Commemoration Commission.
					Sec. 335. Sense of Congress regarding the designation of the
				National Museum of Wildlife Art of the United States.
					Subtitle E—Trails and rivers
					Sec. 341. Authorization and administration of Star-Spangled
				Banner National Historic Trail.
					Sec. 342. Land conveyance, Lewis and Clark National Historic
				Trail, Nebraska.
					Sec. 343. Wild and Scenic River designation, Eightmile River,
				Connecticut.
					TITLE IV—Bureau of Reclamation and United States Geological
				Survey authorizations
					Sec. 401. Alaska water resources study.
					Sec. 402. Renegotiation of payment schedule, Redwood Valley
				County Water District.
					Sec. 403. American River Pump Station Project
				transfer.
					Sec. 404. Arthur V. Watkins Dam enlargement.
					Sec. 405. New Mexico water planning assistance.
					Sec. 406. Conveyance of certain buildings and lands of the
				Yakima Project, Washington.
					Sec. 407. Conjunctive use of surface and groundwater in Juab
				County, Utah.
					Sec. 408. Early repayment of A & B Irrigation District
				construction costs.
					TITLE V—Department of Energy authorizations
					Sec. 501. Energy technology transfer.
					Sec. 502. Amendments to the Steel and Aluminum Energy
				Conservation and Technology Competitiveness Act of 1988.
				
			IForest Service
			 authorizations
			101.Wild Sky
			 Wilderness
				(a)Additions to the
			 National Wilderness Preservation System
					(1)AdditionsThe
			 following Federal lands in the State of Washington are hereby designated as
			 wilderness and, therefore, as components of the National Wilderness
			 Preservation System: certain lands which comprise approximately 106,000 acres,
			 as generally depicted on a map entitled Wild Sky Wilderness
			 Proposal and dated February 6, 2007, which shall be known as the
			 Wild Sky Wilderness.
					(2)Map and Legal
			 DescriptionsAs soon as practicable after the date of enactment
			 of this Act, the Secretary of Agriculture shall file a map and a legal
			 description for the wilderness area designated under this section with the
			 Committee on Energy and Natural Resources of the Senate and the Committee on
			 Natural Resources of the House of Representatives. The map and description
			 shall have the same force and effect as if included in this section, except
			 that the Secretary of Agriculture may correct clerical and typographical errors
			 in the legal description and map. The map and legal description shall be on
			 file and available for public inspection in the office of the Chief of the
			 Forest Service, Department of Agriculture.
					(b)Administration
			 provisions
					(1)In
			 General
						(A)Subject to valid
			 existing rights, lands designated as wilderness by this section shall be
			 managed by the Secretary of Agriculture in accordance with the Wilderness Act
			 (16 U.S.C. 1131 et
			 seq.) and this section, except that, with respect to any
			 wilderness areas designated by this section, any reference in the Wilderness
			 Act to the effective date of the Wilderness Act shall be deemed to be a
			 reference to the date of enactment of this Act.
						(B)To fulfill the
			 purposes of this section and the Wilderness Act and to achieve administrative
			 efficiencies, the Secretary of Agriculture may manage the area designated by
			 this section as a comprehensive part of the larger complex of adjacent and
			 nearby wilderness areas.
						(2)New
			 Trails
						(A)The Secretary of
			 Agriculture shall consult with interested parties and shall establish a trail
			 plan for Forest Service lands in order to develop—
							(i)a
			 system of hiking and equestrian trails within the wilderness designated by this
			 section in a manner consistent with the Wilderness Act (16 U.S.C. 1131 et
			 seq.); and
							(ii)a
			 system of trails adjacent to or to provide access to the wilderness designated
			 by this section.
							(B)Within 2 years
			 after the date of enactment of this Act, the Secretary of Agriculture shall
			 complete a report on the implementation of the trail plan required under this
			 section. This report shall include the identification of priority trails for
			 development.
						(3)Repeater
			 SiteWithin the Wild Sky Wilderness, the Secretary of Agriculture
			 is authorized to use helicopter access to construct and maintain a joint Forest
			 Service and Snohomish County telecommunications repeater site, in compliance
			 with a Forest Service approved communications site plan, for the purposes of
			 improving communications for safety, health, and emergency services.
					(4)Float Plane
			 AccessAs provided by section 4(d)(1) of the Wilderness Act
			 (16 U.S.C.
			 1133(d)(1)), the use of floatplanes on Lake Isabel, where such
			 use has already become established, shall be permitted to continue subject to
			 such reasonable restrictions as the Secretary of Agriculture determines to be
			 desirable.
					(5)Evergreen
			 Mountain LookoutThe designation under this section shall not
			 preclude the operation and maintenance of the existing Evergreen Mountain
			 Lookout in the same manner and degree in which the operation and maintenance of
			 such lookout was occurring as of the date of enactment of this Act.
					(c)Authorization for
			 land acquisition
					(1)In
			 GeneralThe Secretary of Agriculture is authorized to acquire
			 lands and interests therein, by purchase, donation, or exchange, and shall give
			 priority consideration to those lands identified as Priority Acquisition
			 Lands on the map described in subsection (a)(1). The boundaries of the
			 Mt. Baker-Snoqualmie National Forest and the Wild Sky Wilderness shall be
			 adjusted to encompass any lands acquired pursuant to this section.
					(2)AccessConsistent
			 with section 5(a) of the Wilderness Act (16 U.S.C. 1134(a)), the Secretary
			 of Agriculture shall ensure adequate access to private inholdings within the
			 Wild Sky Wilderness.
					(3)AppraisalValuation
			 of private lands shall be determined without reference to any restrictions on
			 access or use which arise out of designation as a wilderness area as a result
			 of this section.
					(d)Land
			 exchangesThe Secretary of
			 Agriculture shall exchange lands and interests in lands, as generally depicted
			 on a map entitled Chelan County Public Utility District Exchange
			 and dated May 22, 2002, with the Chelan County Public Utility District in
			 accordance with the following provisions:
					(1)If the Chelan
			 County Public Utility District, within 90 days after the date of enactment of
			 this Act, offers to the Secretary of Agriculture approximately 371.8 acres
			 within the Mt. Baker-Snoqualmie National Forest in the State of Washington, the
			 Secretary shall accept such lands.
					(2)Upon acceptance of
			 title by the Secretary of Agriculture to such lands and interests therein, the
			 Secretary of Agriculture shall convey to the Chelan County Public Utility
			 District a permanent easement, including helicopter access, consistent with
			 such levels as used as of the date of enactment of this Act, to maintain an
			 existing telemetry site to monitor snow pack on 1.82 acres on the Wenatchee
			 National Forest in the State of Washington.
					(3)The exchange
			 directed by this section shall be consummated if Chelan County Public Utility
			 District conveys title acceptable to the Secretary and provided there is no
			 hazardous material on the site, which is objectionable to the Secretary.
					(4)In the event
			 Chelan County Public Utility District determines there is no longer a need to
			 maintain a telemetry site to monitor the snow pack for calculating expected
			 runoff into the Lake Chelan hydroelectric project and the hydroelectric
			 projects in the Columbia River Basin, the Secretary shall be notified in
			 writing and the easement shall be extinguished and all rights conveyed by this
			 exchange shall revert to the United States.
					102.Designation of
			 national recreational trail, Willamette National Forest, Oregon, in honor of
			 Jim Weaver, a former Member of the House of Representatives
				(a)DesignationForest
			 Service trail number 3590 in the Willamette National Forest in Lane County,
			 Oregon, which is a 19.6 mile trail that begins and ends at North Waldo
			 Campground and circumnavigates Waldo Lake, is hereby designated as a national
			 recreation trail under section 4 of the National Trails System Act (16 U.S.C.
			 1243) and shall be known as the Jim Weaver Loop Trail.
				(b)Interpretive
			 SignUsing funds available for the Forest Service, the Secretary
			 of Agriculture shall prepare, install, and maintain an appropriate sign at the
			 trailhead of the Jim Weaver Loop Trail to indicate the name of the trail and to
			 provide information regarding the life and career of Congressman Jim
			 Weaver.
				IIBureau of Land
			 Management authorizations
			201.Piedras
			 Blancas Historic Light Station
				(a)DefinitionsIn this section:
					(1)Light
			 StationThe term Light Station means Piedras Blancas
			 Light Station.
					(2)Outstanding
			 Natural AreaThe term Outstanding Natural Area means
			 the Piedras Blancas Historic Light Station Outstanding Natural Area established
			 pursuant to subsection (c).
					(3)Public landsThe term public lands has the
			 meaning stated in section 103(e) of the Federal Land Policy and Management Act
			 of 1976 (43 U.S.C. 1703(e)).
					(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
					(b)FindingsCongress finds as follows:
					(1)The publicly owned
			 Piedras Blancas Light Station has nationally recognized historical structures
			 that should be preserved for present and future generations.
					(2)The coastline
			 adjacent to the Light Station is internationally recognized as having
			 significant wildlife and marine habitat that provides critical information to
			 research institutions throughout the world.
					(3)The Light Station
			 tells an important story about California’s coastal prehistory and history in
			 the context of the surrounding region and communities.
					(4)The coastal area
			 surrounding the Light Station was traditionally used by Indian people,
			 including the Chumash and Salinan Indian tribes.
					(5)The Light Station
			 is historically associated with the nearby world-famous Hearst Castle (Hearst
			 San Simeon State Historical Monument), now administered by the State of
			 California.
					(6)The Light Station
			 represents a model partnership where future management can be successfully
			 accomplished among the Federal Government, the State of California, San Luis
			 Obispo County, local communities, and private groups.
					(7)Piedras Blancas
			 Historic Light Station Outstanding Natural Area would make a significant
			 addition to the National Landscape Conservation System administered by the
			 Department of the Interior’s Bureau of Land Management.
					(8)Statutory
			 protection is needed for the Light Station and its surrounding Federal lands to
			 ensure that it remains a part of our historic, cultural, and natural heritage
			 and to be a source of inspiration for the people of the United States.
					(c)Designation of
			 the Piedras Blancas Historic Light Station Outstanding Natural Area
					(1)In
			 GeneralIn order to protect, conserve, and enhance for the
			 benefit and enjoyment of present and future generations the unique and
			 nationally important historical, natural, cultural, scientific, educational,
			 scenic, and recreational values of certain lands in and around the Piedras
			 Blancas Light Station, in San Luis Obispo County, California, while allowing
			 certain recreational and research activities to continue, there is established,
			 subject to valid existing rights, the Piedras Blancas Historic Light Station
			 Outstanding Natural Area.
					(2)Maps and Legal
			 DescriptionsThe boundaries of the Outstanding Natural Area as
			 those shown on the map entitled Piedras Blancas Historic Light Station:
			 Outstanding Natural Area, dated May 5, 2004, which shall be on file and
			 available for public inspection in the Office of the Director, Bureau of Land
			 Management, United States Department of the Interior, and the State office of
			 the Bureau of Land Management in the State of California.
					(3)Basis of
			 ManagementThe Secretary shall manage the Outstanding Natural
			 Area as part of the National Landscape Conservation System to protect the
			 resources of the area, and shall allow only those uses that further the
			 purposes for the establishment of the Outstanding Natural Area, the Federal
			 Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.), and other
			 applicable laws.
					(4)WithdrawalSubject
			 to valid existing rights, and in accordance with the existing withdrawal as set
			 forth in Public Land Order 7501 (Oct. 12, 2001, Vol. 66, No. 198, Federal
			 Register 52149), the Federal lands and interests in lands included within the
			 Outstanding Natural Area are hereby withdrawn from—
						(A)all forms of
			 entry, appropriation, or disposal under the public land laws;
						(B)location, entry,
			 and patent under the public land mining laws; and
						(C)operation of the
			 mineral leasing and geothermal leasing laws and the mineral materials
			 laws.
						(d)Management of
			 the Piedras Blancas Historic Light Station Outstanding Natural Area
					(1)In
			 generalThe Secretary shall manage the Outstanding Natural Area
			 in a manner that conserves, protects, and enhances the unique and nationally
			 important historical, natural, cultural, scientific, educational, scenic, and
			 recreational values of that area, including an emphasis on preserving and
			 restoring the Light Station facilities, consistent with the requirements of
			 subsection (c)(3).
					(2)UsesSubject
			 to valid existing rights, the Secretary shall only allow such uses of the
			 Outstanding Natural Area as the Secretary finds are likely to further the
			 purposes for which the Outstanding Natural Area is established as set forth in
			 subsection (c)(1).
					(3)Management
			 planNot later than 3 years after of the date of enactment of
			 this Act, the Secretary shall complete a comprehensive management plan
			 consistent with the requirements of section 202 of the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1712) to provide
			 long-term management guidance for the public lands within the Outstanding
			 Natural Area and fulfill the purposes for which it is established, as set forth
			 in subsection (c)(1). The management plan shall be developed in consultation
			 with appropriate Federal, State, and local government agencies, with full
			 public participation, and the contents shall include—
						(A)provisions
			 designed to ensure the protection of the resources and values described in
			 subsection (c)(1);
						(B)objectives to
			 restore the historic Light Station and ancillary buildings;
						(C)an implementation
			 plan for a continuing program of interpretation and public education about the
			 Light Station and its importance to the surrounding community;
						(D)a proposal for
			 minimal administrative and public facilities to be developed or improved at a
			 level compatible with achieving the resources objectives for the Outstanding
			 Natural Area as described in paragraph (1) and with other proposed management
			 activities to accommodate visitors and researchers to the Outstanding Natural
			 Area; and
						(E)cultural resources
			 management strategies for the Outstanding Natural Area, prepared in
			 consultation with appropriate departments of the State of California, with
			 emphasis on the preservation of the resources of the Outstanding Natural Area
			 and the interpretive, education, and long-term scientific uses of the
			 resources, giving priority to the enforcement of the Archaeological Resources
			 Protection Act of 1979 (16 U.S.C. 470aa et seq.) and the
			 National Historic Preservation Act (16 U.S.C. 470 et seq.) within the
			 Outstanding Natural Area.
						(4)Cooperative
			 agreementsIn order to better implement the management plan and
			 to continue the successful partnerships with the local communities and the
			 Hearst San Simeon State Historical Monument, administered by the California
			 Department of Parks and Recreation, the Secretary may enter into cooperative
			 agreements with the appropriate Federal, State, and local agencies pursuant to
			 section 307(b) of the Federal Land Management Policy and Management Act of 1976
			 (43 U.S.C. 1737(b)).
					(5)Research
			 activitiesIn order to continue the successful partnership with
			 research organizations and agencies and to assist in the development and
			 implementation of the management plan, the Secretary may authorize within the
			 Outstanding Natural Area appropriate research activities for the purposes
			 identified in subsection (c)(1) and pursuant to section 307(a) of the Federal
			 Land Policy and Management Act of 1976 (43 U.S.C. 1737(a)).
					(6)AcquisitionState
			 and privately held lands or interests in lands adjacent to the Outstanding
			 Natural Area and identified as appropriate for acquisition in the management
			 plan may be acquired by the Secretary as part of the Outstanding Natural Area
			 only by—
						(A)donation;
						(B)exchange with a
			 willing party; or
						(C)purchase from a
			 willing seller.
						(7)Additions to the
			 Outstanding Natural AreaAny lands or interest in lands adjacent
			 to the Outstanding Natural Area acquired by the United States after the date of
			 enactment of this Act shall be added to and administered as part of the
			 Outstanding Natural Area.
					(8)OverflightsNothing
			 in this section or the management plan shall be construed to—
						(A)restrict or
			 preclude overflights, including low level overflights, military, commercial,
			 and general aviation overflights that can be seen or heard within the
			 Outstanding Natural Area;
						(B)restrict or
			 preclude the designation or creation of new units of special use airspace or
			 the establishment of military flight training routes over the Outstanding
			 Natural Area; or
						(C)modify regulations
			 governing low-level overflights above the adjacent Monterey Bay National Marine
			 Sanctuary.
						(9)Law enforcement
			 activitiesNothing in this section shall be construed to preclude
			 or otherwise affect coastal border security operations or other law enforcement
			 activities by the Coast Guard or other agencies within the Department of
			 Homeland Security, the Department of Justice, or any other Federal, State, and
			 local law enforcement agencies within the Outstanding Natural Area.
					(10)Native american
			 uses and interestsIn recognition of the past use of the
			 Outstanding Natural Area by Indians and Indian tribes for traditional cultural
			 and religious purposes, the Secretary shall ensure access to the Outstanding
			 Natural Area by Indians and Indian tribes for such traditional cultural and
			 religious purposes. In implementing this subsection, the Secretary, upon the
			 request of an Indian tribe or Indian religious community, shall temporarily
			 close to the general public use of one or more specific portions of the
			 Outstanding Natural Area in order to protect the privacy of traditional
			 cultural and religious activities in such areas by the Indian tribe or Indian
			 religious community. Any such closure shall be made to affect the smallest
			 practicable area for the minimum period necessary for such purposes. Such
			 access shall be consistent with the purpose and intent of Public Law 95–341
			 (42 U.S.C. 1996 et
			 seq.; commonly referred to as the American Indian
			 Religious Freedom Act).
					(11)No buffer
			 zonesThe designation of the Outstanding Natural Area is not
			 intended to lead to the creation of protective perimeters or buffer zones
			 around area. The fact that activities outside the Outstanding Natural Area and
			 not consistent with the purposes of this section can be seen or heard within
			 the Outstanding Natural Area shall not, of itself, preclude such activities or
			 uses up to the boundary of the Outstanding Natural Area.
					(e)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 section.
				IIINational Park
			 Service authorizations
			ACooperative
			 agreements
				301.Cooperative
			 agreements for national park natural resource protection
					(a)In
			 GeneralThe Secretary of the
			 Interior (referred to in this section as the Secretary) may
			 enter into cooperative agreements with State, local, or tribal governments,
			 other Federal agencies, other public entities, educational institutions,
			 private nonprofit organizations, or participating private landowners for the
			 purpose of protecting natural resources of units of the National Park System
			 through collaborative efforts on land inside and outside of National Park
			 System units.
					(b)Terms and
			 ConditionsA cooperative agreement entered into under subsection
			 (a) shall provide clear and direct benefits to park natural resources
			 and—
						(1)provide
			 for—
							(A)the preservation,
			 conservation, and restoration of coastal and riparian systems, watersheds, and
			 wetlands;
							(B)preventing,
			 controlling, or eradicating invasive exotic species that are within a unit of
			 the National Park System or adjacent to a unit of the National Park System;
			 or
							(C)restoration of
			 natural resources, including native wildlife habitat or ecosystems;
							(2)include a
			 statement of purpose demonstrating how the agreement will—
							(A)enhance
			 science-based natural resource stewardship at the unit of the National Park
			 System; and
							(B)benefit the
			 parties to the agreement;
							(3)specify any staff
			 required and technical assistance to be provided by the Secretary or other
			 parties to the agreement in support of activities inside and outside the unit
			 of the National Park System that will—
							(A)protect natural
			 resources of the unit of the National Park System; and
							(B)benefit the
			 parties to the agreement;
							(4)identify any
			 materials, supplies, or equipment and any other resources that will be
			 contributed by the parties to the agreement or by other Federal
			 agencies;
						(5)describe any
			 financial assistance to be provided by the Secretary or the partners to
			 implement the agreement;
						(6)ensure that any
			 expenditure by the Secretary pursuant to the agreement is determined by the
			 Secretary to support the purposes of natural resource stewardship at a unit of
			 the National Park System; and
						(7)include such other
			 terms and conditions as are agreed to by the Secretary and the other parties to
			 the agreement.
						(c)LimitationsThe
			 Secretary shall not use any funds associated with an agreement entered into
			 under subsection (a) for the purposes of land acquisition, regulatory activity,
			 or the development, maintenance, or operation of infrastructure, except for
			 ancillary support facilities that the Secretary determines to be necessary for
			 the completion of projects or activities identified in the agreement.
					(d)Authorization of
			 AppropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 section.
					BCarl Sandburg
			 Home National Historic Site
				311.Carl Sandburg
			 Home National Historic Site boundary adjustment
					(a)DefinitionsIn this section:
						(1)Historic
			 siteThe term Historic Site means Carl Sandburg Home
			 National Historic Site.
						(2)MapThe
			 term map means the map entitled Sandburg Center
			 Alternative numbered 445/80,017 and dated April 2007.
						(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
						(b)Acquisition
			 authorityThe Secretary may acquire from willing sellers by
			 donation, purchase with donated or appropriated funds, or exchange not more
			 than 110 acres of land, water, or interests in land and water, within the area
			 depicted on the map, to be added to the Historic Site.
					(c)Visitor
			 centerTo preserve the historic character and landscape of the
			 site, the Secretary may also acquire up to five acres for the development of a
			 visitor center and visitor parking area adjacent to or in the general vicinity
			 of the Historic Site.
					(d)Boundary
			 revisionUpon acquisition of any land or interest in land under
			 this section, the Secretary shall revise the boundary of the Historic Site to
			 reflect the acquisition.
					(e)Availability of
			 mapThe map shall be on file and available for public inspection
			 in the appropriate offices of the National Park Service.
					(f)AdministrationLand
			 added to the Historic Site by this section shall be administered as part of the
			 Historic Site in accordance with applicable laws and regulations.
					CStudies
				321.National Park
			 System special resource study, Newtonia Civil War Battlefields,
			 Missouri
					(a)Special resource
			 studyThe Secretary of the
			 Interior shall conduct a special resource study relating to the First Battle of
			 Newtonia in Newton County, Missouri, which occurred on September 30, 1862, and
			 the Second Battle of Newtonia, which occurred on October 28, 1864, during the
			 Missouri Expedition of Confederate General Sterling Price in September and
			 October 1864.
					(b)ContentsIn conducting the study under subsection
			 (a), the Secretary shall—
						(1)evaluate the
			 national significance of the Newtonia battlefields and their related
			 sites;
						(2)consider the
			 findings and recommendations contained in the document entitled Vision
			 Plan for Newtonia Battlefield Preservation and dated June 2004, which
			 was prepared by the Newtonia Battlefields Protection Association;
						(3)evaluate the suitability and feasibility of
			 adding the battlefields and related sites as part of Wilson’s Creek National
			 Battlefield or designating the battlefields and related sites as a unit of the
			 National Park System;
						(4)analyze the potential impact that the
			 inclusion of the battlefields and related sites as part of Wilson’s Creek
			 National Battlefield or their designation as a unit of the National Park System
			 is likely to have on land within or bordering the battlefields and related
			 sites that is privately owned at the time of the study is conducted;
						(5)consider alternatives for preservation,
			 protection, and interpretation of the battlefields and related sites by the
			 National Park Service, other Federal, State, or local governmental entities, or
			 private and nonprofit organizations; and
						(6)identify cost
			 estimates for any necessary acquisition, development, interpretation,
			 operation, and maintenance associated with the alternatives referred to in
			 paragraph (5).
						(c)CriteriaThe criteria for the study of areas for
			 potential inclusion in the National Park System contained in section 8 of
			 Public Law 91–383 (16 U.S.C. 1a–5) shall apply to the study under subsection
			 (a).
					(d)Transmission to
			 congressNot later than three
			 years after the date on which funds are first made available for the study
			 under subsection (a), the Secretary shall submit to the Committee on Natural
			 Resources of the House of Representatives and the Committee on Energy and
			 Natural Resources of the Senate a report containing—
						(1)the results of the
			 study; and
						(2)any conclusions and
			 recommendations of the Secretary.
						322.National Park
			 Service study regarding the Soldiers' Memorial Military Museum
					(a)FindingsCongress finds as follows:
						(1)The Soldiers'
			 Memorial is a tribute to all veterans located in the greater St. Louis area,
			 including Southern Illinois.
						(2)The current annual
			 budget for the memorial is $185,000 and is paid for exclusively by the City of
			 St. Louis.
						(3)In 1923, the City
			 of St. Louis voted to spend $6,000,000 to purchase a memorial plaza and
			 building dedicated to citizens of St. Louis who lost their lives in World War
			 I.
						(4)The purchase of the
			 7 block site exhausted the funds and no money remained to construct a
			 monument.
						(5)In
			 1933, Mayor Bernard F. Dickmann appealed to citizens and the city government to
			 raise $1,000,000 to construct a memorial building and general improvement of
			 the plaza area and the construction of Soldiers' Memorial began on October 21,
			 1935.
						(6)On October 14,
			 1936, President Franklin D. Roosevelt officially dedicated the site.
						(7)On Memorial Day in
			 1938, Mayor Dickmann opened the building to the public.
						(b)StudyThe Secretary of the Interior shall carry
			 out a study to determine the suitability and feasibility of designating the
			 Soldiers' Memorial Military Museum, located at 1315 Chestnut, St. Louis,
			 Missouri, as a unit of the National Park System.
					(c)Study process
			 and completionSection 8(c) of Public Law 91–383 (16 U.S.C. 1a–5(c))
			 shall apply to the conduct and completion of the study required by this
			 section.
					(d)ReportThe
			 Secretary shall submit a report describing the results the study required by
			 this section to the Committee on Natural Resources of the House of
			 Representatives and the Committee on Energy and Natural Resources of the
			 Senate.
					323.Columbia-Pacific
			 National Heritage Area study
					(a)DefinitionsIn this section:
						(1)SecretaryThe
			 term Secretary means the Secretary of the Interior.
						(2)Study
			 areaThe term study area means—
							(A)the coastal areas
			 of Clatsop and Pacific Counties (also known as the North Beach Peninsula);
			 and
							(B)areas relating to Native American history,
			 local history, Euro-American settlement culture, and related economic
			 activities of the Columbia River within a corridor along the Columbia River
			 eastward in Clatsop, Pacific, Columbia, and Wahkiakum Counties.
							(b)Columbia-Pacific
			 national heritage area study
						(1)In
			 GeneralThe Secretary, in consultation with the managers of any
			 Federal land within the study area, appropriate State and local governmental
			 agencies, tribal governments, and any interested organizations, shall conduct a
			 study to determine the feasibility of designating the study area as the
			 Columbia-Pacific National Heritage Area.
						(2)RequirementsThe
			 study shall include analysis, documentation, and determinations on whether the
			 study area—
							(A)has an assemblage
			 of natural, historic, and cultural resources that together represent
			 distinctive aspects of American heritage worthy of recognition, conservation,
			 interpretation, and continuing use, and are best managed through partnerships
			 among public and private entities and by combining diverse and sometimes
			 noncontiguous resources and active communities;
							(B)reflects
			 traditions, customs, beliefs, and folklife that are a valuable part of the
			 national story;
							(C)provides
			 outstanding opportunities to conserve natural, historic, cultural, or scenic
			 features;
							(D)provides
			 outstanding recreational and educational opportunities;
							(E)contains resources
			 important to the identified theme or themes of the study area that retain a
			 degree of integrity capable of supporting interpretation;
							(F)includes residents,
			 business interests, nonprofit organizations, and local and State governments
			 that are involved in the planning, have developed a conceptual financial plan
			 that outlines the roles for all participants, including the Federal Government,
			 and have demonstrated support for the concept of a national heritage
			 area;
							(G)has a potential
			 local coordinating entity to work in partnership with residents, business
			 interests, nonprofit organizations, and local and State governments to develop
			 a national heritage area consistent with continued local and State economic
			 activity; and
							(H)has a conceptual
			 boundary map that is supported by the public.
							(3)Private
			 propertyIn conducting the
			 study required by this subsection, the Secretary shall analyze the potential
			 impact that designation of the area as a national heritage area is likely to
			 have on land within the proposed area or bordering the proposed area that is
			 privately owned at the time that the study is conducted.
						(c)ReportNot later than 3 fiscal years after the
			 date on which funds are made available to carry out the study, the Secretary
			 shall submit to the Committee on Energy and Natural Resources of the Senate and
			 the Committee on Natural Resources of the House of Representatives a report
			 that describes the findings, conclusions, and recommendations of the Secretary
			 with respect to the study.
					DMemorials,
			 Commissions, and Museums
				331.Commemorative work
			 to honor Brigadier General Francis Marion and his family
					(a)FindingsThe
			 Congress finds the following:
						(1)Francis Marion was
			 born in 1732 in St. John’s Parish, Berkeley County, South Carolina. He married
			 Mary Esther Videau on April 20th, 1786. Francis and Mary Esther Marion had no
			 children, but raised a son of a relative as their own, and gave the child
			 Francis Marion’s name.
						(2)Brigadier General
			 Marion commanded the Williamsburg Militia Revolutionary force in South Carolina
			 and was instrumental in delaying the advance of British forces by leading his
			 troops in disrupting supply lines.
						(3)Brigadier General
			 Marion’s tactics, which were unheard of in rules of warfare at the time,
			 included lightning raids on British convoys, after which he and his forces
			 would retreat into the swamps to avoid capture. British Lieutenant Colonel
			 Tarleton stated that as for this damned old swamp fox, the devil himself
			 could not catch him. Thus, the legend of the Swamp Fox
			 was born.
						(4)His victory at the
			 Battle of Eutaw Springs in September of 1781 was officially recognized by
			 Congress.
						(5)Brigadier General
			 Marion’s troops are believed to be the first racially integrated force fighting
			 for the United States, as his band was a mix of Whites, Blacks, both free and
			 slave, and Native Americans.
						(6)As a statesman, he
			 represented his parish in the South Carolina senate as well as his State at the
			 Constitutional Convention.
						(7)Although the
			 Congress has authorized the establishment of commemorative works on Federal
			 lands in the District of Columbia honoring such celebrated Americans as George
			 Washington, Thomas Jefferson, and Abraham Lincoln, the National Capital has no
			 comparable memorial to Brigadier General Francis Marion for his bravery and
			 leadership during the Revolutionary War, without which the United States would
			 not exist.
						(8)Brigadier General Marion’s legacy must live
			 on. Since 1878, United States Reservation 18 has been officially referred to as
			 Marion Park. Located between 4th and 6th Streets, S.E., at the intersection of
			 E Street and South Carolina Avenue, S.E., in Washington, DC, the park lacks a
			 formal commemoration to this South Carolina hero who was important to the
			 initiation of the Nation’s heritage.
						(9)The time has come
			 to correct this oversight so that future generations of Americans will know and
			 understand the preeminent historical and lasting significance to the Nation of
			 Brigadier General Marion’s contributions. Such a South Carolina hero deserves
			 to be given the proper recognition.
						(b)Authority To
			 establish commemorative workThe Marion Park Project, a committee
			 of the Palmetto Conservation Foundation, may establish a commemorative work on
			 Federal land in the District of Columbia and its environs to honor Brigadier
			 General Francis Marion and his service.
					(c)Compliance with
			 standards for commemorative worksThe commemorative work
			 authorized by subsection (b) shall be established in accordance with
			 chapter 89 of title 40,
			 United States Code (commonly known as the Commemorative Works
			 Act).
					(d)Use of federal
			 funds prohibitedFederal
			 funds may not be used to pay any expense of the establishment of the
			 commemorative work authorized by subsection (b). The Marion Park Project, a
			 committee of the Palmetto Conservation Foundation, shall be solely responsible
			 for acceptance of contributions for, and payment of the expenses of, the
			 establishment of that commemorative work.
					(e)Deposit of
			 excess fundsIf, upon payment
			 of all expenses of the establishment of the commemorative work authorized by
			 subsection (b) (including the maintenance and preservation amount provided for
			 in section 8906(b) of title 40, United States Code), or upon expiration of the
			 authority for the commemorative work under
			 chapter 89 of title 40,
			 United States Code, there remains a balance of funds received for the
			 establishment of that commemorative work, the Marion Park Project, a committee
			 of the Palmetto Conservation Foundation, shall transmit the amount of the
			 balance to the Secretary of the Treasury for deposit in the account provided
			 for in section 8906(b)(1) of such title.
					(f)DefinitionsFor
			 the purposes of this section, the terms commemorative work and
			 the District of Columbia and its environs have the meanings given
			 to such terms in section 8902(a) of title 40, United
			 States Code.
					332.Extension of
			 authority for establishing disabled veterans memorialPublic Law 106–348 is amended—
					(1)in subsection
			 (b)—
						(A)by striking
			 The establishment and inserting Except as provided in
			 subsection (e), the establishment; and
						(B)by striking
			 the Commemorative Works Act (40 U.S.C. 1001 et seq.) and
			 inserting chapter 89 of title 40, United States Code;
						(2)in
			 subsection (d)—
						(A)by striking
			 section 8(b) of the Commemorative Works Act (40 U.S.C. 1008(b))
			 and inserting section 8906 of title 40, United States
			 Code;
						(B)by striking
			 or upon expiration of the authority for the memorial under section 10(b)
			 of such Act (40 U.S.C. 1010(b)),; and
						(C)by striking
			 section 8(b)(1) of such Act (40 U.S.C. 1008(b)(1) and
			 inserting 8906(b)(2) or (3) of such title; and
						(3)by adding at the
			 end the following new subsection:
						
							(e)Termination of
				authorityNotwithstanding
				section 8903(e) of title 40, United States Code, the authority to establish a
				memorial under this section shall expire on October 24,
				2015.
							.
					333.Commission to
			 Study the Potential Creation of a National Museum of the American
			 Latino
					(a)Establishment of
			 Commission
						(1)In
			 generalThere is established the Commission to Study the
			 Potential Creation of a National Museum of the American Latino (hereafter in
			 this section referred to as the Commission).
						(2)MembershipThe
			 Commission shall consist of 23 members appointed not later than 6 months after
			 the date of enactment of this Act as follows:
							(A)The President
			 shall appoint 7 voting members.
							(B)The Speaker of the
			 House of Representatives, the minority leader of the House of Representatives,
			 the majority leader of the Senate, and the minority leader of the Senate shall
			 each appoint 3 voting members.
							(C)In addition to the
			 members appointed under subparagraph (B), the Speaker of the House of
			 Representatives, the minority leader of the House of Representatives, the
			 majority leader of the Senate, and the minority leader of the Senate shall each
			 appoint 1 nonvoting member.
							(3)QualificationsMembers
			 of the Commission shall be chosen from among individuals, or representatives of
			 institutions or entities, who possess either—
							(A)a demonstrated
			 commitment to the research, study, or promotion of American Latino life, art,
			 history, political or economic status, or culture, together with—
								(i)expertise in museum
			 administration;
								(ii)expertise in
			 fundraising for nonprofit or cultural institutions;
								(iii)experience in
			 the study and teaching of Latino culture and history at the post-secondary
			 level;
								(iv)experience in
			 studying the issue of the Smithsonian Institution’s representation of American
			 Latino art, life, history, and culture; or
								(v)extensive
			 experience in public or elected service; or
								(B)experience in the
			 administration of, or the planning for the establishment of, museums devoted to
			 the study and promotion of the role of ethnic, racial, or cultural groups in
			 American history.
							(b)Functions of the
			 Commission
						(1)Plan of action
			 for establishment and maintenance of MuseumThe Commission shall
			 submit a report to the President and the Congress containing its
			 recommendations with respect to a plan of action for the establishment and
			 maintenance of a National Museum of the American Latino in Washington, DC
			 (hereafter in this section referred to as the Museum).
						(2)Fundraising
			 planThe Commission shall develop a fundraising plan for
			 supporting the creation and maintenance of the Museum through contributions by
			 the American people, and a separate plan on fundraising by the American Latino
			 community.
						(3)Report on
			 issuesThe Commission shall examine (in consultation with the
			 Secretary of the Smithsonian Institution), and submit a report to the President
			 and the Congress on, the following issues:
							(A)The availability
			 and cost of collections to be acquired and housed in the Museum.
							(B)The impact of the
			 Museum on regional Hispanic- and Latino-related museums.
							(C)Possible locations
			 for the Museum in Washington, DC and its environs, to be considered in
			 consultation with the National Capital Planning Commission and the Commission
			 of Fine Arts, the Department of the Interior and Smithsonian
			 Institution.
							(D)Whether the Museum
			 should be located within the Smithsonian Institution.
							(E)The governance and
			 organizational structure from which the Museum should operate.
							(F)How to engage the
			 American Latino community in the development and design of the Museum.
							(G)The cost of
			 constructing, operating, and maintaining the Museum.
							(4)Legislation To
			 carry out plan of actionBased on the recommendations contained
			 in the report submitted under paragraph (1) and the report submitted under
			 paragraph (3), the Commission shall submit for consideration to the Committee
			 on Transportation and Infrastructure of the House of Representatives, the
			 Committee on House Administration of the House of Representatives, the
			 Committee on Rules and Administration of the Senate, the Committee on Natural
			 Resources of the House of Representatives, the Committee on Energy and Natural
			 Resources of the Senate, and the Committees on Appropriations of the House of
			 Representatives and the Senate recommendations for a legislative plan of action
			 to create and construct the Museum.
						(5)National
			 conferenceIn carrying out its functions under this section, the
			 Commission may convene a national conference on the Museum, comprised of
			 individuals committed to the advancement of American Latino life, art, history,
			 and culture, not later than 18 months after the commission members are
			 selected.
						(c)Administrative
			 provisions
						(1)Facilities and
			 support of department of the interiorThe Department of the Interior shall
			 provide from funds appropriated for this purpose administrative services,
			 facilities, and funds necessary for the performance of the Commission’s
			 functions. These funds shall be made available prior to any meetings of the
			 Commission.
						(2)CompensationEach
			 member of the Commission who is not an officer or employee of the Federal
			 Government may receive compensation for each day on which the member is engaged
			 in the work of the Commission, at a daily rate to be determined by the
			 Secretary of the Interior.
						(3)Travel
			 expensesEach member shall be entitled to travel expenses,
			 including per diem in lieu of subsistence, in accordance with applicable
			 provisions under subchapter I of chapter 57 of title 5, United States
			 Code.
						(4)Federal advisory
			 committee actThe Commission
			 is not subject to the provisions of the Federal Advisory Committee Act.
						(d)Deadline for
			 submission of reports; termination
						(1)DeadlineThe
			 Commission shall submit final versions of the reports and plans required under
			 subsection (b) not later than 24 months after the date of the Commission’s
			 first meeting.
						(2)TerminationThe
			 Commission shall terminate not later than 30 days after submitting the final
			 versions of reports and plans pursuant to paragraph (1).
						(e)Authorization of
			 appropriationsThere are
			 authorized to be appropriated for carrying out the activities of the Commission
			 $2,100,000 for the first fiscal year beginning after the date of enactment of
			 this Act and $1,100,000 for the second fiscal year beginning after the date of
			 enactment of this Act.
					334.Hudson-Fulton-Champlain
			 Quadri­cen­ten­nial Commemoration Commission
					(a)CoordinationEach commission established under this
			 section shall coordinate with the other respective commission established under
			 this section to ensure that commemorations of Henry Hudson, Robert Fulton, and
			 Samuel de Champlain are—
						(1)consistent with the plans and programs of
			 the commemorative commissions established by the States of New York and
			 Vermont; and
						(2)well-organized
			 and successful.
						(b)DefinitionsIn this section:
						(1)Champlain
			 commemorationThe term Champlain commemoration means
			 the commemoration of the 400th anniversary of the voyage of Samuel de
			 Champlain.
						(2)Champlain
			 CommissionThe term Champlain Commission means the
			 Champlain Quadricentennial Commemoration Commission established by subsection
			 (c)(1).
						(3)CommissionThe
			 term Commission means each of the Champlain Commission and the
			 Hudson-Fulton Commission.
						(4)Hudson-Fulton
			 commemorationThe term Hudson-Fulton commemoration
			 means the commemoration of—
							(A)the 200th
			 anniversary of the voyage of Robert Fulton in the Clermont; and
							(B)the 400th
			 anniversary of the voyage of Henry Hudson in the Half Moon.
							(5)Hudson-Fulton
			 commissionThe term Hudson-Fulton Commission means
			 the Hudson-Fulton 400th Commemoration Commission established by subsection
			 (d)(1).
						(6)Lake
			 Champlain Basin ProgramThe term Lake Champlain Basin
			 Program means the partnership established by section 120 of the Federal
			 Water Pollution Control Act (33 U.S.C. 1270) between the States of New York and
			 Vermont and Federal agencies to carry out the Lake Champlain management plan
			 entitled, Opportunities for Action: An Evolving Plan for the Lake
			 Champlain Basin.
						(7)SecretaryThe
			 term Secretary means the Secretary of the Interior.
						(c)Establishment
			 of Champlain Commission
						(1)In
			 generalThere is established a commission to be known as the
			 Champlain Quadricentennial Commemoration Commission.
						(2)Membership
							(A)CompositionThe
			 Champlain Commission shall be composed of 10 members, of whom—
								(i)1 member
			 shall be the Director of the National Park Service (or a designee);
								(ii)4 members
			 shall be appointed by the Secretary from among individuals who, on the date of
			 enactment of this Act, are—
									(I)serving as
			 members of the Hudson-Fulton-Champlain Quadricentennial Commission of the State
			 of New York; and
									(II)residents of
			 Champlain Valley, New York;
									(iii)4 members
			 shall be appointed by the Secretary from among individuals who, on the date of
			 enactment of this Act, are—
									(I)serving as
			 members of the Lake Champlain Quadricentennial Commission of the State of
			 Vermont; and
									(II)residents of
			 the State of Vermont; and
									(iv)1 member
			 shall be appointed by the Secretary, and shall be an individual who has—
									(I)an interest
			 in, support for, and expertise appropriate with respect to, the Champlain
			 commemoration; and
									(II)knowledge
			 relating to the history of the Champlain Valley.
									(B)Term;
			 vacancies
								(i)TermA
			 member of the Champlain Commission shall be appointed for the life of the
			 Champlain Commission.
								(ii)VacanciesA
			 vacancy on the Champlain Commission shall be filled in the same manner in which
			 the original appointment was made.
								(3)DutiesThe
			 Champlain Commission shall—
							(A)plan, develop,
			 and execute programs and activities appropriate to commemorate the 400th
			 anniversary of the voyage of Samuel de Champlain, the first European to
			 discover and explore Lake Champlain;
							(B)facilitate
			 activities relating to the Champlain Quadricentennial throughout the United
			 States;
							(C)coordinate the
			 activities of the Champlain Commission with—
								(i)State
			 commemoration commissions;
								(ii)appropriate
			 Federal agencies;
								(iii)the Lake
			 Champlain Basin Program;
								(iv)the National
			 Endowment for the Arts; and
								(v)the Smithsonian
			 Institution;
								(D)encourage civic,
			 patriotic, historical, educational, artistic, religious, economic, and other
			 organizations throughout the United States to organize and participate in
			 anniversary activities to expand the understanding and appreciation of the
			 significance of the voyage of Samuel de Champlain;
							(E)provide technical
			 assistance to States, localities, and nonprofit organizations to further the
			 Champlain commemoration;
							(F)coordinate and
			 facilitate for the public scholarly research on, publication about, and
			 interpretation of, the voyage of Samuel de Champlain;
							(G)ensure that the
			 Champlain 2009 anniversary provides a lasting legacy and a long-term public
			 benefit by assisting in the development of appropriate programs and
			 facilities;
							(H)help ensure that
			 the observances of the voyage of Samuel de Champlain are inclusive and
			 appropriately recognize the experiences and heritage of all people present when
			 Samuel de Champlain arrived in the Champlain Valley; and
							(I)consult and
			 coordinate with the Lake Champlain Basin Program and other relevant
			 organizations to plan and develop programs and activities to commemorate the
			 voyage of Samuel de Champlain.
							(d)Establishment
			 of Hudson-Fulton Commission
						(1)EstablishmentThere
			 is established a commission to be known as the Hudson-Fulton 400th
			 Commemoration Commission.
						(2)Membership
							(A)CompositionThe
			 Hudson-Fulton Commission shall be composed of 15 members, of whom—
								(i)1 member shall be
			 the Director of the National Park Service (or a designee);
								(ii)1 member shall
			 be appointed by the Secretary, after considering the recommendation of the
			 Governor of the State of New York;
								(iii)6 members shall
			 be appointed by the Secretary, after considering the recommendations of the
			 Members of the House of Representatives whose districts encompass the Hudson
			 River Valley;
								(iv)2 members shall
			 be appointed by the Secretary, after considering the recommendations of the
			 Members of the Senate from the State of New York;
								(v)2 members shall
			 be—
									(I)appointed by the
			 Secretary; and
									(II)individuals who
			 have an interest in, support for, and expertise appropriate with respect to,
			 the Hudson-Fulton commemoration, of whom—
										(aa)1 member shall
			 be an individual with expertise in the Hudson River Valley National Heritage
			 Area; and
										(bb)1 member shall
			 be an individual with expertise in the State of New York, as it relates to the
			 Hudson-Fulton commemoration;
										(vi)1 member shall
			 be the Chairperson of a commemorative commission formed by the State of New
			 York (or the designee of the Chairperson); and
								(vii)2 members shall
			 be appointed by the Secretary, after—
									(I)considering the
			 recommendation of the Mayor of the city of New York; and
									(II)consulting the
			 Members of the House of Representatives whose districts encompass the city of
			 New York.
									(B)Term;
			 vacancies
								(i)TermA
			 member of the Hudson-Fulton Commission shall be appointed for the life of the
			 Hudson-Fulton Commission.
								(ii)VacanciesA
			 vacancy on the Hudson-Fulton Commission shall be filled in the same manner in
			 which the original appointment was made.
								(3)DutiesThe
			 Hudson-Fulton Commission shall—
							(A)plan, develop,
			 and execute programs and activities appropriate to commemorate—
								(i)the 400th
			 anniversary of the voyage of Henry Hudson, the first European to sail up the
			 Hudson River; and
								(ii)the 200th
			 anniversary of the voyage of Robert Fulton, the first person to use steam
			 navigation on a commercial basis;
								(B)facilitate
			 activities relating to the Hudson-Fulton-Champlain Quadricentennial throughout
			 the United States;
							(C)coordinate the
			 activities of the Hudson-Fulton Commission with—
								(i)State
			 commemoration commissions;
								(ii)appropriate
			 Federal agencies;
								(iii)the National
			 Park Service, with respect to the Hudson River Valley National Heritage
			 Area;
								(iv)the American
			 Heritage Rivers Initiative Interagency Committee established by Executive Order
			 13061, dated September 11, 1997;
								(v)the National
			 Endowment for the Humanities;
								(vi)the National
			 Endowment for the Arts; and
								(vii)the Smithsonian
			 Institution;
								(D)encourage civic,
			 patriotic, historical, educational, artistic, religious, economic, and other
			 organizations throughout the United States to organize and participate in
			 anniversary activities to expand the understanding and appreciation of the
			 significance of the voyages of Henry Hudson and Robert Fulton;
							(E)provide technical
			 assistance to States, localities, and nonprofit organizations to further the
			 Hudson-Fulton commemoration;
							(F)coordinate and
			 facilitate for the public scholarly research on, publication about, and
			 interpretation of, the voyages of Henry Hudson and Robert Fulton;
							(G)ensure that the
			 Hudson-Fulton 2009 commemorations provide a lasting legacy and long-term public
			 benefit by assisting in the development of appropriate programs and facilities;
			 and
							(H)help ensure that
			 the observances of Henry Hudson are inclusive and appropriately recognize the
			 experiences and heritage of all people present when Henry Hudson sailed the
			 Hudson River.
							(e)Commission
			 meetings
						(1)Initial
			 meetingNot later than 30 days after the date on which all
			 members of a commission established under this section have been appointed, the
			 applicable Commission shall hold an initial meeting.
						(2)MeetingsA
			 commission established under this section shall meet—
							(A)at least twice
			 each year; or
							(B)at the call of
			 the Chairperson or the majority of the members of the Commission.
							(3)QuorumA
			 majority of voting members shall constitute a quorum, but a lesser number may
			 hold meetings.
						(4)Chairperson and
			 vice chairperson
							(A)ElectionThe
			 Commission shall elect the Chairperson and the Vice Chairperson of the
			 Commission on an annual basis.
							(B)Absence of the
			 chairpersonThe Vice Chairperson shall serve as the Chairperson
			 in the absence of the Chairperson.
							(5)VotingA
			 commission established under this section shall act only on an affirmative vote
			 of a majority of the voting members of the applicable Commission.
						(f)Commission
			 powers
						(1)GiftsThe Commission may solicit, accept, use,
			 and dispose of gifts, bequests, or devises of money or other property for
			 aiding or facilitating the work of the Commission.
						(2)Appointment
			 of advisory committeesThe Commission may appoint such advisory
			 committees as the Commission determines to be necessary to carry out this
			 section.
						(3)Authorization
			 of actionThe Commission may authorize any member or employee of
			 the Commission to take any action that the Commission is authorized to take
			 under this section.
						(4)Procurement
							(A)In
			 generalThe Commission may procure supplies, services, and
			 property, and make or enter into contracts, leases, or other legal agreements,
			 to carry out this section (except that a contract, lease, or other legal
			 agreement made or entered into by the Commission shall not extend beyond the
			 date of termination of the Commission).
							(B)LimitationThe
			 Commission may not purchase real property.
							(5)Postal
			 ServicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as other agencies of the Federal
			 Government.
						(6)Grants
							(A) Champlain
			 CommissionThe Champlain Commission may make grants in amounts
			 not to exceed $20,000—
								(i)to
			 communities, nonprofit organizations, and State commemorative commissions to
			 develop programs to assist in the Champlain commemoration; and
								(ii)to research
			 and scholarly organizations to research, publish, or distribute information
			 relating to the early history of the voyage of Samuel de Champlain.
								(B)Hudson-Fulton
			 CommissionThe Hudson-Fulton Commission may make grants in
			 amounts not to exceed $20,000—
								(i)to communities,
			 nonprofit organizations, and State commemorative commissions to develop
			 programs to assist in the Hudson-Fulton commemoration; and
								(ii)to research and
			 scholarly organizations to research, publish, or distribute information
			 relating to the early history of the voyages of Henry Hudson and Robert
			 Fulton.
								(7)Technical
			 assistanceThe Commission shall provide technical assistance to
			 States, localities, and nonprofit organizations to further the Champlain
			 commemoration and Hudson-Fulton commemoration, as applicable.
						(8)Coordination
			 and consultation with Lake Champlain Basin ProgramThe Champlain
			 Commission shall coordinate and consult with the Lake Champlain Basin Program
			 to provide grants and technical assistance under paragraphs (6)(A) and (7) for
			 the development of activities commemorating the voyage of Samuel de
			 Champlain.
						(g)Commission
			 personnel matters
						(1)Compensation
			 of members
							(A)In
			 generalExcept as provided in subparagraph (B), a member of the
			 Commission shall serve without compensation.
							(B)Federal
			 employeesA member of the Commission who is an officer or
			 employee of the Federal Government shall serve without compensation in addition
			 to the compensation received for the services of the member as an officer or
			 employee of the Federal Government.
							(2)Travel
			 expensesA member of the Commission shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for an
			 employee of an agency under subchapter I of chapter 57 of title 5, United
			 States Code, while away from the home or regular place of business of the
			 member in the performance of the duties of the Commission.
						(3)StaffThe
			 Commission may, without regard to the civil service laws (including
			 regulations), appoint and terminate an Executive Director and such other
			 additional personnel as are necessary to enable the Commission to perform the
			 duties of the Commission.
						(4)Compensation
							(A)In
			 generalExcept as provided in subparagraph (B), the Commission
			 may fix the compensation of the Executive Director and other personnel without
			 regard to the provisions of chapter 51 and subchapter III of chapter 53 of
			 title 5, United States Code, relating to classification of positions and
			 General Schedule pay rates.
							(B)Maximum
			 rate of payThe rate of pay for the Executive Director and other
			 personnel shall not exceed the rate payable for level V of the Executive
			 Schedule under section 5316 of title 5, United States Code.
							(5)Detail of
			 government employees
							(A)Federal
			 employees
								(i)In
			 generalAt the request of the Commission, the head of any Federal
			 agency may detail, on a reimbursable or nonreimbursable basis, any of the
			 personnel of the agency to the Commission to assist the Commission in carrying
			 out the duties of the Commission under this section.
								(ii)Civil
			 service statusThe detail of an employee under clause (i) shall
			 be without interruption or loss of civil service status or privilege.
								(B)State
			 employeesThe Commission may—
								(i)accept the
			 services of personnel detailed from the State of New York or the State of
			 Vermont, as appropriate (including subdivisions of the States); and
								(ii)reimburse
			 the State of New York or the State of Vermont for services of detailed
			 personnel.
								(C)Lake
			 Champlain Basin Program employeesThe Champlain Commission
			 may—
								(i)accept the
			 services of personnel detailed from the Lake Champlain Basin Program;
			 and
								(ii)reimburse
			 the Lake Champlain Basin Program for services of detailed personnel.
								(D)Procurement
			 of temporary and intermittent servicesThe Commission may procure
			 temporary and intermittent services in accordance with section 3109(b) of title
			 5, United States Code, at rates for individuals that do not exceed the daily
			 equivalent of the annual rate of basic pay prescribed for level V of the
			 Executive Schedule under section 5316 of that title.
							(6)Volunteer
			 and uncompensated servicesNotwithstanding section 1342 of title
			 31, United States Code, the Commission may accept and use voluntary and
			 uncompensated services as the Commission determines necessary.
						(7)Support
			 servicesThe Secretary shall provide to the Commission, on a
			 reimbursable basis, such administrative support services as the Commission may
			 request.
						(8)FACA
			 nonapplicabilitySection
			 14(b) of the Federal Advisory Committee
			 Act (5 U.S.C. App.) shall not apply to the Commission.
						(h)ReportsNot later than September 30, 2010, the
			 Commission shall submit to the Secretary a report that contains—
						(1)a summary of the
			 activities of the Commission;
						(2)a final
			 accounting of funds received and expended by the Commission; and
						(3)the findings and
			 recommendations of the Commission.
						(i)Termination of
			 Commissions
						(1)Date of
			 terminationThe Commission shall terminate on December 31,
			 2010.
						(2)Transfer of
			 documents and materialsBefore the date of termination specified
			 in paragraph (1), the Commission shall transfer all of its documents and
			 materials of the Commission to the National Archives or another appropriate
			 Federal entity.
						(j)Authorization
			 of appropriations
						(1)In
			 generalThere are authorized
			 to be appropriated to carry out this section for each of fiscal years 2008
			 through 2011—
							(A)$500,000 to the Champlain Commission;
			 and
							(B)$500,000 to the Hudson-Fulton
			 Commission.
							(2)AvailabilityAmounts
			 made available under paragraph (1) shall remain available until
			 expended.
						335.Sense of
			 Congress regarding the designation of the National Museum of Wildlife Art of
			 the United States
					(a)FindingsCongress
			 finds that—
						(1)the National
			 Museum of Wildlife Art in Jackson, Wyoming, is devoted to inspiring global
			 recognition of fine art related to nature and wildlife;
						(2)the National
			 Museum of Wildlife Art is an excellent example of a thematic museum that
			 strives to unify the humanities and sciences into a coherent body of knowledge
			 through art;
						(3)the National
			 Museum of Wildlife Art, which was founded in 1987 with a private gift of a
			 collection of art, has grown in stature and importance and is recognized today
			 as the world’s premier museum of wildlife art;
						(4)the National
			 Museum of Wildlife Art is the only public museum in the United States with the
			 mission of enriching and inspiring public appreciation and knowledge of fine
			 art, while exploring the relationship between humanity and nature by collecting
			 fine art focused on wildlife;
						(5)the National
			 Museum of Wildlife Art is housed in an architecturally significant and
			 award-winning 51,000-square foot facility that overlooks the 28,000-acre
			 National Elk Refuge and is adjacent to the Grand Teton National Park;
						(6)the National
			 Museum of Wildlife Art is accredited with the American Association of Museums,
			 continues to grow in national recognition and importance with members from
			 every State, and has a Board of Trustees and a National Advisory Board composed
			 of major benefactors and leaders in the arts and sciences from throughout the
			 United States;
						(7)the permanent
			 collection of the National Museum of Wildlife Art has grown to more than 3,000
			 works by important historic American artists including Edward Hicks, Anna Hyatt
			 Huntington, Charles M. Russell, William Merritt Chase, and Alexander Calder,
			 and contemporary American artists, including Steve Kestrel, Bart Walter, Nancy
			 Howe, John Nieto, and Jamie Wyeth;
						(8)the National
			 Museum of Wildlife Art is a destination attraction in the Western United States
			 with annual attendance of 92,000 visitors from all over the world and an
			 award-winning website that receives more than 10,000 visits per week;
						(9)the National
			 Museum of Wildlife Art seeks to educate a diverse audience through collecting
			 fine art focused on wildlife, presenting exceptional exhibitions, providing
			 community, regional, national, and international outreach, and presenting
			 extensive educational programming for adults and children; and
						(10)a great
			 opportunity exists to use the invaluable resources of the National Museum of
			 Wildlife Art to teach the schoolchildren of the United States, through onsite
			 visits, traveling exhibits, classroom curriculum, online distance learning, and
			 other educational initiatives.
						(b)Sense of
			 congressIt is the sense of Congress that the National Museum of
			 Wildlife Art, located at 2820 Rungius Road, Jackson, Wyoming, should be
			 designated as the National Museum of Wildlife Art of the United
			 States.
					ETrails and
			 rivers
				341.Authorization
			 and administration of Star-Spangled Banner National Historic
			 TrailSection 5(a) of the
			 National Trails System Act (16 U.S.C. 1244(a)) is amended by
			 adding at the end the following:
					
						(26)Star-spangled
				banner national historic trail
							(A)In
				generalThe Star-Spangled
				Banner National Historic Trail, a trail consisting of water and overland routes
				totaling approximately 290 miles, extending from Tangier Island, Virginia,
				through southern Maryland, the District of Columbia, and northern Virginia, in
				the Chesapeake Bay, Patuxent River, Potomac River, and north to the Patapsco
				River, and Baltimore, Maryland, commemorating the Chesapeake Campaign of the
				War of 1812 (including the British invasion of Washington, District of
				Columbia, and its associated feints, and the Battle of Baltimore in summer
				1814), as generally depicted on the map titled Star-Spangled Banner
				National Historic Trail, numbered T02/80,000, and dated June
				2007.
							(B)MapThe
				map referred to in subparagraph (A) shall be maintained on file and available
				for public inspection in the appropriate offices of the National Park
				Service.
							(C)AdministrationSubject
				to subparagraph (E)(ii), the trail shall be administered by the Secretary of
				the Interior.
							(D)Land
				acquisitionNo land or interest in land outside the exterior
				boundaries of any federally administered area may be acquired by the United
				States for the trail except with the consent of the owner of the land or
				interest in land.
							(E)Public
				participationThe Secretary of the Interior shall—
								(i)encourage
				communities, owners of land along the trail, and volunteer trail groups to
				participate in the planning, development, and maintenance of the trail;
				and
								(ii)consult with
				other affected landowners and Federal, State, and local agencies in the
				administration of the trail.
								(F)Interpretation
				and assistanceSubject to the
				availability of appropriations, the Secretary of the Interior may provide, to
				State and local governments and nonprofit organizations, interpretive programs
				and services and technical assistance for use in—
								(i)carrying out preservation and development
				of the trail; and
								(ii)providing education relating to the War of
				1812 along the
				trail.
								.
				342.Land
			 conveyance, Lewis and Clark National Historic Trail, Nebraska
					(a)Conveyance
			 authorizedThe Secretary of
			 the Interior may convey, without consideration, to the Missouri River Basin
			 Lewis and Clark Interpretive Trail and Visitor Center Foundation, Inc. (a
			 501(c)(3) not-for-profit organization with operational headquarters at 100
			 Valmont Drive, Nebraska City, Nebraska 68410), all right, title, and interest
			 of the United States in and to the federally owned land under jurisdiction of
			 the Secretary consisting of 2 parcels as generally depicted on the map titled
			 Lewis and Clark National Historic Trail, numbered 648/80,002,
			 and dated March 2006.
					(b)Survey;
			 conveyance costThe exact acreage and legal description of the
			 land to be conveyed under subsection (a) shall be determined by a survey
			 satisfactory to the Secretary. The cost of the survey and all other costs
			 incurred by the Secretary to convey the land shall be borne by the Missouri
			 River Basin Lewis and Clark Interpretive Trail and Visitor Center Foundation,
			 Inc.
					(c)Condition of
			 conveyance, use of conveyed landThe conveyance authorized under subsection
			 (a) shall be subject to the condition that the Missouri River Basin Lewis and
			 Clark Interpretive Trail and Visitor Center Foundation, Inc. use the conveyed
			 land as an historic site and interpretive center for the Lewis and Clark
			 National Historic Trail.
					(d)Discontinuance
			 of useIf Missouri River Basin Lewis and Clark Interpretive Trail
			 and Visitor Center Foundation, Inc. determines to discontinue use of the land
			 conveyed under subsection (a) as an historic site and interpretive center for
			 the Lewis and Clark National Historic Trail, the Missouri River Basin Lewis and
			 Clark Interpretive Trail and Visitor Center Foundation, Inc. shall convey lands
			 back to the Secretary without consideration.
					(e)Additional terms
			 and conditionsThe Secretary
			 may require such additional terms and conditions in connection with the
			 conveyance under subsection (a) or the conveyance, if any, under subsection (d)
			 as the Secretary considers appropriate to protect the interests of the United
			 States. Through a written agreement with the Foundation, the National Park
			 Service shall ensure that the operation of the land conveyed under subsection
			 (a) is in accordance with National Park Service standards for preservation,
			 maintenance, and interpretation.
					(f)Authorization of
			 AppropriationsTo assist with
			 the operation of the historic site and interpretive center, there is authorized
			 to be appropriated $150,000 per year for a period not to exceed 10
			 years.
					343.Wild and Scenic
			 River designation, Eightmile River, Connecticut
					(a)FindingsCongress
			 finds the following:
						(1)The Eightmile River Wild and Scenic River
			 Study Act of 2001 (Public Law 107–65; 115 Stat. 484)
			 authorized the study of the Eightmile River in the State of Connecticut from
			 its headwaters downstream to its confluence with the Connecticut River for
			 potential inclusion in the National Wild and Scenic Rivers System.
						(2)The segments of the Eightmile River covered
			 by the study are in a free-flowing condition, and the outstanding resource
			 values of the river segments include the cultural landscape, water quality,
			 watershed hydrology, unique species and natural communities, geology, and
			 watershed ecosystem.
						(3)The Eightmile
			 River Wild and Scenic Study Committee has determined that—
							(A)the outstanding
			 resource values of these river segments depend on sustaining the integrity and
			 quality of the Eightmile River watershed;
							(B)these resource
			 values are manifest within the entire watershed; and
							(C)the watershed as a
			 whole, including its protection, is itself intrinsically important to this
			 designation.
							(4)The Eightmile
			 River Wild and Scenic Study Committee took a watershed approach in studying and
			 recommending management options for the river segments and the Eightmile River
			 watershed as a whole.
						(5)During the study, the Eightmile River Wild
			 and Scenic Study Committee, with assistance from the National Park Service,
			 prepared a comprehensive management plan for the Eightmile River watershed,
			 dated December 8, 2005 (in this section referred to as the Eightmile
			 River Watershed Management Plan), which establishes objectives,
			 standards, and action programs that will ensure long-term protection of the
			 outstanding values of the river and compatible management of the land and water
			 resources of the Eightmile River and its watershed, without Federal management
			 of affected lands not owned by the United States.
						(6)The Eightmile River Wild and Scenic Study
			 Committee voted in favor of inclusion of the Eightmile River in the National
			 Wild and Scenic Rivers System and included this recommendation as an integral
			 part of the Eightmile River Watershed Management Plan.
						(7)The residents of the towns lying along the
			 Eightmile River and comprising most of its watershed (Salem, East Haddam, and
			 Lyme, Connecticut), as well as the Boards of Selectmen and Land Use Commissions
			 of these towns, voted to endorse the Eightmile River Watershed Management Plan
			 and to seek designation of the river as a component of the National Wild and
			 Scenic Rivers System.
						(8)The State of
			 Connecticut General Assembly enacted Public Act 05–18 to endorse the Eightmile
			 River Watershed Management Plan and to seek designation of the river as a
			 component of the National Wild and Scenic Rivers System.
						(b)DesignationSection
			 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is
			 amended—
						(1)by redesignating paragraph (167) (relating
			 to the Musconetcong River, New Jersey) as paragraph (169);
						(2)by designating the undesignated paragraph
			 relating to the White Salmon River, Washington, as paragraph (167);
						(3)by designating the undesignated paragraph
			 relating to the Black Butte River, California, as paragraph (168); and
						(4)by adding at the end the following:
							
								(170)Eightmile River,
				ConnecticutSegments of the
				main stem and specified tributaries of the Eightmile River in the State of
				Connecticut, totaling approximately 25.3 miles, to be administered by the
				Secretary of the Interior as follows:
									(A)The entire 10.8-mile segment of the main
				stem, starting at its confluence with Lake Hayward Brook to its confluence with
				the Connecticut River at the mouth of Hamburg Cove, as a scenic river.
									(B)The 8.0-mile segment of the East Branch of
				the Eightmile River starting at Witch Meadow Road to its confluence with the
				main stem of the Eightmile River, as a scenic river.
									(C)The 3.9-mile segment of Harris Brook
				starting with the confluence of an unnamed stream lying 0.74 miles due east of
				the intersection of Hartford Road (State Route 85) and Round Hill Road to its
				confluence with the East Branch of the Eightmile River, as a scenic
				river.
									(D)The 1.9-mile segment of Beaver Brook
				starting at its confluence with Cedar Pond Brook to its confluence with the
				main stem of the Eightmile River, as a scenic river.
									(E)The 0.7-mile segment of Falls Brook
				from its confluence with Tisdale Brook to its confluence with the main stem of
				the Eightmile River at Hamburg Cove, as a scenic
				river.
									.
						(c)ManagementThe segments of the main stem and certain
			 tributaries of the Eightmile River in the State of Connecticut designated as
			 components of the National Wild and Scenic Rivers System by the amendment made
			 by subsection (b) (in this section referred to as the Eightmile
			 River) shall be managed in accordance with the Eightmile River
			 Watershed Management Plan and such amendments to the plan as the Secretary of
			 the Interior determines are consistent with this section. The Eightmile River
			 Watershed Management Plan is deemed to satisfy the requirements for a
			 comprehensive management plan required by section 3(d) of the Wild and Scenic
			 Rivers Act (16
			 U.S.C. 1274(d)).
					(d)CommitteeThe
			 Secretary of the Interior shall coordinate the management responsibilities of
			 the Secretary with regard to the Eightmile River with the Eightmile River
			 Coordinating Committee, as specified in the Eightmile River Watershed
			 Management Plan.
					(e)Cooperative
			 agreementsIn order to provide for the long-term protection,
			 preservation, and enhancement of the Eightmile River, the Secretary of the
			 Interior may enter into cooperative agreements pursuant to sections 10(e) and
			 11(b)(1) of the Wild and Scenic Rivers Act (16 U.S.C. 1281(e), 1282(b)(1)) with
			 the State of Connecticut, the towns of Salem, Lyme, and East Haddam,
			 Connecticut, and appropriate local planning and environmental organizations.
			 All cooperative agreements authorized by this subsection shall be consistent
			 with the Eightmile River Watershed Management Plan and may include provisions
			 for financial or other assistance from the United States.
					(f)Relation to
			 national park systemNotwithstanding section 10(c) of the Wild
			 and Scenic Rivers Act (16 U.S.C. 1281(c)), the Eightmile
			 River shall not be administered as part of the National Park System or be
			 subject to regulations which govern the National Park System.
					(g)Land
			 managementThe zoning ordinances adopted by the towns of Salem,
			 East Haddam, and Lyme, Connecticut, in effect as of December 8, 2005, including
			 provisions for conservation of floodplains, wetlands, and watercourses
			 associated with the segments, are deemed to satisfy the standards and
			 requirements of section 6(c) of the Wild and Scenic Rivers Act (16 U.S.C. 1277
			 (c)). For the purpose of section 6(c) of that Act, such towns shall be deemed
			 villages and the provisions of that section, which prohibit
			 Federal acquisition of lands by condemnation, shall apply to the segments
			 designated by subsection (b). The authority of the Secretary to acquire lands
			 for the purposes of this section shall be limited to acquisition by donation or
			 acquisition with the consent of the owner thereof, and shall be subject to the
			 additional criteria set forth in the Eightmile River Watershed Management
			 Plan.
					(h)Watershed
			 approach
						(1)In
			 generalIn furtherance of the watershed approach to resource
			 preservation and enhancement articulated in the Eightmile River Watershed
			 Management Plan, the tributaries of the Eightmile River watershed specified in
			 paragraph (2) are recognized as integral to the protection and enhancement of
			 the Eightmile River and its watershed.
						(2)Covered
			 tributariesParagraph (1) applies with respect to Beaver Brook,
			 Big Brook, Burnhams Brook, Cedar Pond Brook, Cranberry Meadow Brook, Early
			 Brook, Falls Brook, Fraser Brook, Harris Brook, Hedge Brook, Lake Hayward
			 Brook, Malt House Brook, Muddy Brook, Ransom Brook, Rattlesnake Ledge Brook,
			 Shingle Mill Brook, Strongs Brook, Tisdale Brook, Witch Meadow Brook, and all
			 other perennial streams within the Eightmile River watershed.
						(i)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as are necessary to carry out this section and the amendment made by subsection
			 (b).
					IVBureau of
			 Reclamation and United States Geological Survey authorizations
			401.Alaska water
			 resources study
				(a)DefinitionsIn this section:
					(1)SecretaryThe
			 term Secretary means the Secretary of the Interior.
					(2)StateThe
			 term State means the State of Alaska.
					(b)Alaska water
			 resources study
					(1)StudyThe
			 Secretary, acting through the Commissioner of Reclamation and the Director of
			 the United States Geological Survey, where appropriate, and in accordance with
			 this section and other applicable provisions of law, shall conduct a study that
			 includes—
						(A)a survey of
			 accessible water supplies, including aquifers, on the Kenai Peninsula and in
			 the Municipality of Anchorage, the Matanuska-Susitna Borough, the city of
			 Fairbanks, and the Fairbanks Northstar Borough;
						(B)a survey of water
			 treatment needs and technologies, including desalination, applicable to the
			 water resources of the State; and
						(C)a review of the
			 need for enhancement of the streamflow information collected by the United
			 States Geological Survey in the State relating to critical water needs in areas
			 such as—
							(i)infrastructure
			 risks to State transportation;
							(ii)flood
			 forecasting;
							(iii)resource
			 extraction; and
							(iv)fire
			 management.
							(2)ReportNot
			 later than 2 years after the date of enactment of this Act, the Secretary shall
			 submit to the Committee on Natural Resources of the House of Representatives
			 and the Committee on Energy and Natural Resources of the Senate a report
			 describing the results of the study required by paragraph (1).
					(c)SunsetThe authority of the Secretary to carry out
			 any provisions of this section shall terminate 10 years after the date of
			 enactment of this Act.
				(d)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 section.
				402.Renegotiation
			 of payment schedule, Redwood Valley County Water DistrictSection 15 of Public Law 100–516 (102 Stat.
			 2573) is amended—
				(1)by amending
			 paragraph (2) of subsection (a) to read as follows:
					
						(2)If, as of January 1, 2006, the Secretary of
				the Interior and the Redwood Valley County Water District have not renegotiated
				the schedule of payment, the District may enter into such additional
				non-Federal obligations as are necessary to finance procurement of dedicated
				water rights and improvements necessary to store and convey those rights to
				provide for the District’s water needs. The Secretary shall reschedule the
				payments due under loans numbered 14–06–200–8423A and 14–06–200–8423A
				Amendatory and said payments shall commence when such additional obligations
				have been financially satisfied by the District. The date of the initial
				payment owed by the District to the United States shall be regarded as the
				start of the District’s repayment period and the time upon which any interest
				shall first be computed and assessed under section 5 of the Small Reclamation
				Projects Act of 1956 (43 U.S.C. 422a et
				seq.).
						;
				and
				(2)by striking
			 subsection (c).
				403.American River
			 Pump Station Project transfer
				(a)Authority to
			 transferThe Secretary of the
			 Interior (hereafter in this section referred to as the
			 Secretary) shall transfer ownership of the American River Pump
			 Station Project located at Auburn, California, which includes the Pumping
			 Plant, associated facilities, and easements necessary for permanent operation
			 of the facilities, to the Placer County Water Agency, in accordance with the
			 terms of Contract No. 02–LC–20–7790 between the United States and Placer County
			 Water Agency and the terms and conditions established in this section.
				(b)Federal costs
			 nonreimbursableFederal costs
			 associated with construction of the American River Pump Station Project located
			 at Auburn, California, are nonreimbursable.
				(c)Grant of real
			 property interestThe
			 Secretary is authorized to grant title to Placer County Water Agency as
			 provided in subsection (a) in full satisfaction of the United States’
			 obligations under Land Purchase Contract 14–06–859–308 to provide a water
			 supply to the Placer County Water Agency.
				(d)Compliance with
			 environmental laws
					(1)In
			 generalBefore conveying land and facilities pursuant to this
			 section, the Secretary shall comply with all applicable requirements
			 under—
						(A)the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);
						(B)the Endangered
			 Species Act of 1973 (16 U.S.C. 1531 et seq.); and
						(C)any other law
			 applicable to the land and facilities.
						(2)EffectNothing
			 in this section modifies or alters any obligations under—
						(A)the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); or
						(B)the Endangered
			 Species Act of 1973 (16 U.S.C. 1531 et seq.).
						(e)Release from
			 liabilityEffective on the
			 date of transfer to the Placer County Water Agency of any land or facility
			 under this section, the United States shall not be liable for damages arising
			 out of any act, omission, or occurrence relating to the land and facilities,
			 consistent with Article 9 of Contract No. 02–LC–20–7790 between the United
			 States and Placer County Water Agency.
				404.Arthur V.
			 Watkins Dam enlargement
				(a)FindingsCongress finds the following:
					(1)Arthur V. Watkins
			 Dam is a feature of the Weber Basin Project, which was authorized by law on
			 August 29, 1949.
					(2)Increasing the
			 height of Arthur V. Watkins Dam and construction of pertinent facilities may
			 provide additional storage capacity for the development of additional water
			 supply for the Weber Basin Project for uses of municipal and industrial water
			 supply, flood control, fish and wildlife, and recreation.
					(b)Authorization
			 of feasibility studyThe
			 Secretary of the Interior, acting through the Bureau of Reclamation, is
			 authorized to conduct a feasibility study on raising the height of Arthur V.
			 Watkins Dam for the development of additional storage to meet water supply
			 needs within the Weber Basin Project area and the Wasatch Front. The
			 feasibility study shall include such environmental evaluation as required under
			 the National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.) and a cost allocation as required
			 under the Reclamation Project Act of 1939 (43 U.S.C. 485 et seq.).
				(c)Cost
			 shares
					(1)Federal
			 ShareThe Federal share of the costs of the study authorized in
			 subsection (b) shall not exceed 50 percent of the total cost of the
			 study.
					(2)In-Kind
			 ContributionsThe Secretary shall accept, as appropriate, in-kind
			 contributions of goods or services from the Weber Basin Water Conservancy
			 District. Such goods and services accepted under this subsection shall be
			 counted as part of the non-Federal cost share for the study.
					(d)Authorization
			 of appropriationsThere is
			 authorized to be appropriated to the Secretary $1,000,000 for the Federal cost
			 share of the study authorized in subsection (b).
				(e)SunsetThe authority of the Secretary to carry out
			 any provisions of this section shall terminate 10 years after the date of
			 enactment of this Act.
				405.New Mexico
			 water planning assistance
				(a)DefinitionsIn this section:
					(1)SecretaryThe term Secretary means the
			 Secretary of the Interior, acting through the Bureau of Reclamation and the
			 United States Geological Survey.
					(2)StateThe term State means the State
			 of New Mexico.
					(b)Comprehensive water plan
			 assistance
					(1)In generalUpon the request of the Governor of the
			 State and subject to paragraphs (2) through (6), the Secretary shall—
						(A)provide to the State technical assistance
			 and grants for the development of comprehensive State water plans;
						(B)conduct water resources mapping in the
			 State; and
						(C)conduct a comprehensive study of
			 groundwater resources (including potable, brackish, and saline water resources)
			 in the State to assess the quantity, quality, and interaction of groundwater
			 and surface water resources.
						(2)Technical assistanceTechnical assistance provided under
			 paragraph (1) may include—
						(A)acquisition of hydrologic data, groundwater
			 characterization, database development, and data distribution;
						(B)expansion of climate, surface water, and
			 groundwater monitoring networks;
						(C)assessment of existing water resources,
			 surface water storage, and groundwater storage potential;
						(D)numerical analysis and modeling necessary
			 to provide an integrated understanding of water resources and water management
			 options;
						(E)participation in State planning forums and
			 planning groups;
						(F)coordination of Federal water management
			 planning efforts;
						(G)technical review of data, models, planning
			 scenarios, and water plans developed by the State; and
						(H)provision of scientific and technical
			 specialists to support State and local activities.
						(3)AllocationIn providing grants under paragraph (1),
			 the Secretary shall, subject to the availability of appropriations,
			 allocate—
						(A)$5,000,000 to develop hydrologic models and
			 acquire associated equipment for the New Mexico Rio Grande main stem sections
			 and Rios Pueblo de Taos and Hondo, Rios Nambe, Pojoaque and Teseque, Rio Chama,
			 and Lower Rio Grande tributaries;
						(B)$1,500,000 to complete the hydrographic
			 survey development of hydrologic models and acquire associated equipment for
			 the San Juan River and tributaries;
						(C)$1,000,000 to complete the hydrographic
			 survey development of hydrologic models and acquire associated equipment for
			 Southwest New Mexico, including the Animas Basin, the Gila River, and
			 tributaries;
						(D)$4,500,000 for statewide digital
			 orthophotography mapping; and
						(E)such sums as are necessary to carry out
			 additional projects consistent with paragraph (2).
						(4)Cost-sharing requirement
						(A)In generalThe non-Federal share of the total cost of
			 any activity carried out using a grant provided under paragraph (1) shall be 50
			 percent.
						(B)Form of non-federal shareThe non-Federal share under subparagraph
			 (A) may be in the form of any in-kind services that the Secretary determines
			 would contribute substantially toward the conduct and completion of the
			 activity assisted.
						(5)Nonreimbursable basisAny assistance or grants provided to the
			 State under this section shall be made on a non-reimbursable basis.
					(6)Authorized transfersOn request of the State, the Secretary
			 shall directly transfer to 1 or more Federal agencies any amounts made
			 available to the State to carry out this section.
					(c)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section $3,000,000 for each of
			 fiscal years 2008 through 2012.
				(d)Sunset of authorityThe authority of the Secretary to carry out
			 any provisions of this section shall terminate 10 years after the date of
			 enactment of this Act.
				406.Conveyance of
			 certain buildings and lands of the Yakima Project, Washington
				(a)Conveyance
			 requiredThe Secretary of the Interior shall convey to the
			 Yakima-Tieton Irrigation District, located in Yakima County, Washington, all
			 right, title, and interest of the United States in and to the buildings and
			 lands of the Yakima Project, Washington, in accordance with the terms and
			 conditions set forth in the agreement titled Agreement Between the
			 United States and the Yakima-Tieton Irrigation District to Transfer Title to
			 Certain Federally Owned Buildings and Lands, With Certain Property Rights,
			 Title, and Interest, to the Yakima-Tieton Irrigation District (Contract
			 No. 5–07–10–L1658).
				(b)LiabilityEffective
			 upon the date of conveyance under this section, the United States shall not be
			 held liable by any court for damages of any kind arising out of any act,
			 omission, or occurrence relating to the conveyed buildings and lands, except
			 for damages caused by acts of negligence committed by the United States or by
			 its employees or agents before the date of conveyance. Nothing in this section
			 increases the liability of the United States beyond that provided in
			 chapter 171 of title 28,
			 United States Code (popularly known as the Federal Tort Claims Act), on the
			 date of enactment of this Act.
				(c)BenefitsAfter
			 conveyance of the buildings and lands to the Yakima-Tieton Irrigation District
			 under this section—
					(1)such buildings and
			 lands shall not be considered to be a part of a Federal reclamation project;
			 and
					(2)such irrigation
			 district shall not be eligible to receive any benefits with respect to any
			 buildings and lands conveyed, except benefits that would be available to a
			 similarly situated person with respect to such buildings and lands that are not
			 part of a Federal reclamation project.
					(d)ReportIf
			 the Secretary of the Interior has not completed the conveyance required under
			 subsection (a) within 12 months after the date of enactment of this Act, the
			 Secretary shall submit to Congress a report that explains the reason such
			 conveyance has not been completed and stating the date by which the conveyance
			 will be completed.
				407.Conjunctive
			 use of surface and groundwater in Juab County, UtahSection 202(a)(2) of the Reclamation
			 Projects Authorization and Adjustment Act of 1992 (Public Law
			 102–575) is amended by inserting Juab, after
			 Davis,.
			408.Early
			 repayment of A & B Irrigation District construction costs
				(a)In
			 GeneralNotwithstanding section 213 of the Reclamation Reform Act
			 of 1982 (43 U.S.C. 390mm), any landowner within the A & B Irrigation
			 District in the State (referred to in this section as the
			 District) may repay, at any time, the construction costs of
			 District project facilities that are allocated to land of the landowner within
			 the District.
				(b)Applicability of
			 Full-Cost Pricing LimitationsOn discharge, in full, of the obligation
			 for repayment of all construction costs described in subsection (a) that are
			 allocated to all land the landowner owns in the District in question, the
			 parcels of land shall not be subject to the ownership and full-cost pricing
			 limitations under Federal reclamation law (the Act of June 17, 1902 (32 Stat.
			 388, chapter 1093), and Acts supplemental to and amendatory of that Act (43
			 U.S.C. 371 et seq.), including the Reclamation Reform Act of 1982 (13 U.S.C.
			 390aa et seq.).
				(c)CertificationOn
			 request of a landowner that has repaid, in full, the construction costs
			 described in subsection (a), the Secretary of the Interior shall provide to the
			 landowner a certificate described in section 213(b)(1) of the Reclamation
			 Reform Act of 1982 (43 U.S.C. 390mm(b)(1)).
				(d)EffectNothing
			 in this section—
					(1)modifies any
			 contractual rights under, or amends or reopens, the reclamation contract
			 between the District and the United States; or
					(2)modifies any
			 rights, obligations, or relationships between the District and landowners in
			 the District under Idaho State law.
					VDepartment of
			 Energy authorizations
			501.Energy technology
			 transferSection 917 of the
			 Energy Policy Act of 2005 (42 U.S.C. 16197) is amended to
			 read as follows:
				
					917.Advanced Energy
				Technology Transfer Centers
						(a)GrantsNot later than 18 months after the date of
				enactment of the National Forests, Parks,
				Public Land, and Reclamation Projects Authorization Act of 2007,
				the Secretary shall make grants to nonprofit institutions, State and local
				governments, cooperative extension services, or institutions of higher
				education (or consortia thereof), to establish a geographically dispersed
				network of Advanced Energy Technology Transfer Centers, to be located in areas
				the Secretary determines have the greatest need of the services of such
				Centers. In making awards under this section, the Secretary shall—
							(1)give priority to
				applicants already operating or partnered with an outreach program capable of
				transferring knowledge and information about advanced energy efficiency methods
				and technologies;
							(2)ensure that, to
				the extent practicable, the program enables the transfer of knowledge and
				information—
								(A)about a variety of
				technologies; and
								(B)in a variety of
				geographic areas;
								(3)give preference to
				applicants that would significantly expand on or fill a gap in existing
				programs in a geographical region; and
							(4)consider the special needs and
				opportunities for increased energy efficiency for manufactured and site-built
				housing, including construction, renovation, and retrofit.
							(b)ActivitiesEach
				Center shall operate a program to encourage demonstration and commercial
				application of advanced energy methods and technologies through education and
				outreach to building and industrial professionals, and to other individuals and
				organizations with an interest in efficient energy use. Funds awarded under
				this section may be used for the following activities:
							(1)Developing and
				distributing informational materials on technologies that could use energy more
				efficiently.
							(2)Carrying out
				demonstrations of advanced energy methods and technologies.
							(3)Developing and
				conducting seminars, workshops, long-distance learning sessions, and other
				activities to aid in the dissemination of knowledge and information on
				technologies that could use energy more efficiently.
							(4)Providing or
				coordinating onsite energy evaluations, including instruction on the
				commissioning of building heating and cooling systems, for a wide range of
				energy end-users.
							(5)Examining the
				energy efficiency needs of energy end-users to develop recommended research
				projects for the Department.
							(6)Hiring experts in
				energy efficient technologies to carry out activities described in paragraphs
				(1) through (5).
							(c)ApplicationA
				person seeking a grant under this section shall submit to the Secretary an
				application in such form and containing such information as the Secretary may
				require. The Secretary may award a grant under this section to an entity
				already in existence if the entity is otherwise eligible under this section.
				The application shall include, at a minimum—
							(1)a description of
				the applicant’s outreach program, and the geographic region it would serve, and
				of why the program would be capable of transferring knowledge and information
				about advanced energy technologies that increase efficiency of energy
				use;
							(2)a description of
				the activities the applicant would carry out, of the technologies that would be
				transferred, and of any other organizations that will help facilitate a
				regional approach to carrying out those activities;
							(3)a description of
				how the proposed activities would be appropriate to the specific energy needs
				of the geographic region to be served;
							(4)an estimate of the
				number and types of energy end-users expected to be reached through such
				activities; and
							(5)a description of
				how the applicant will assess the success of the program.
							(d)Selection
				criteriaThe Secretary shall award grants under this section on
				the basis of the following criteria, at a minimum:
							(1)The ability of the
				applicant to carry out the proposed activities.
							(2)The extent to
				which the applicant will coordinate the activities of the Center with other
				entities as appropriate, such as State and local governments, utilities,
				institutions of higher education, and National Laboratories.
							(3)The
				appropriateness of the applicant’s outreach program for carrying out the
				program described in this section.
							(4)The likelihood
				that proposed activities could be expanded or used as a model for other
				areas.
							(e)Cost-sharingIn
				carrying out this section, the Secretary shall require cost-sharing in
				accordance with the requirements of section 988 for commercial application
				activities.
						(f)Duration
							(1)Initial grant
				periodA grant awarded under this section shall be for a period
				of 5 years.
							(2)Initial
				evaluationEach grantee under this section shall be evaluated
				during its third year of operation under procedures established by the
				Secretary to determine if the grantee is accomplishing the purposes of this
				section described in subsection (a). The Secretary shall terminate any grant
				that does not receive a positive evaluation. If an evaluation is positive, the
				Secretary may extend the grant for 3 additional years beyond the original term
				of the grant.
							(3)Additional
				extensionIf a grantee receives an extension under paragraph (2),
				the grantee shall be evaluated again during the second year of the extension.
				The Secretary shall terminate any grant that does not receive a positive
				evaluation. If an evaluation is positive, the Secretary may extend the grant
				for a final additional period of 3 additional years beyond the original
				extension.
							(4)LimitationNo
				grantee may receive more than 11 years of support under this section without
				reapplying for support and competing against all other applicants seeking a
				grant at that time.
							(g)ProhibitionNone
				of the funds awarded under this section may be used for the construction of
				facilities.
						(h)DefinitionsFor
				purposes of this section:
							(1)Advanced energy
				methods and technologiesThe term advanced energy methods
				and technologies means all methods and technologies that promote energy
				efficiency and conservation, including distributed generation technologies, and
				life-cycle analysis of energy use.
							(2)CenterThe
				term Center means an Advanced Energy Technology Transfer Center
				established pursuant to this section.
							(3)Distributed
				generationThe term distributed generation means an
				electric power generation technology, including photovoltaic, small wind, and
				micro-combined heat and power, that serves electric consumers at or near the
				site of production.
							(4)Cooperative
				extensionThe term Cooperative Extension means the
				extension services established at the land-grant colleges and universities
				under the Smith-Lever Act of May 8, 1914.
							(5)Land-grant
				colleges and universitiesThe term land-grant colleges and
				universities means—
								(A)1862 Institutions
				(as defined in section 2 of the Agricultural Research, Extension, and Education
				Reform Act of 1998 (7
				U.S.C. 7601));
								(B)1890 Institutions
				(as defined in section 2 of that Act); and
								(C)1994 Institutions
				(as defined in section 2 of that Act).
								(i)Authorization of
				appropriationsIn addition to
				amounts otherwise authorized to be appropriated in section 911, there are
				authorized to be appropriated for the program under this section such sums as
				may be
				appropriated.
						.
			502.Amendments to
			 the Steel and Aluminum Energy Conservation and Technology Competitiveness Act
			 of 1988
				(a)Authorization of
			 appropriationsSection 9 of the Steel and Aluminum Energy
			 Conservation and Technology Competitiveness Act of 1988 (15 U.S.C. 5108) is
			 amended to read as follows:
					
						9.Authorization of
				appropriationsThere are
				authorized to be appropriated to the Secretary to carry out this Act
				$12,000,000 for each of the fiscal years 2008 through
				2012.
						.
				(b)Steel project
			 prioritiesSection 4(c)(1) of the Steel and Aluminum Energy
			 Conservation and Technology Competitiveness Act of 1988 (15 U.S.C.
			 5103(c)(1)) is amended—
					(1)in subparagraph
			 (H), by striking coatings for sheet steels and inserting
			 sheet and bar steels; and
					(2)by
			 adding at the end the following new subparagraph:
						
							(K)The development of
				technologies which reduce greenhouse gas
				emissions.
							.
					(c)Conforming
			 amendmentsThe Steel and Aluminum Energy Conservation and
			 Technology Competitiveness Act of 1988 is further amended—
					(1)by striking
			 section 7 (15 U.S.C.
			 5106); and
					(2)in section 8
			 (15 U.S.C.
			 5107), by inserting , beginning with fiscal year
			 2008, after close of each fiscal year.
					
	
		October 18, 2007
		Read the second time and placed on the
		  calendar
	
